           Case 8:19-bk-11453-MGW           Doc 10      Filed 12/11/19     Page 1 of 17



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 IN RE:                                                            CASE NO.: 8:19-bk-11453-MGW
                                                                                     CHAPTER 7
 Kenneth Murray Rossman,
          Debtor.
 _________________________________/

                    MOTION FOR RELIEF FROM AUTOMATIC STAY
                        (Final Judgment of Foreclosure Obtained)

                                  NOTICE OF OPPORTUNITY TO
                               OBJECT AND REQUEST FOR HEARING

           Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
           paper without further notice or hearing unless a party in interest files a response
           within twenty-one (21) days from the date set forth on the attached proof of service,
           plus an additional three days for service if any party was served by U.S. Mail.

           If you object to the relief requested in this paper, you must file a response with the
           Clerk of the Court at Sam M. Gibbons United States Courthouse, 801 N. Florida
           Avenue, Suite 555, Tampa, Florida 33602 and serve a copy on the movant’s
           attorney, Attorney for Secured Creditor, at Robertson, Anschutz & Schneid, PL,
           6409 Congress Ave., Suite 100, Boca Raton, FL 33487, and any other appropriate
           persons within the time allowed. If you file and serve a response within the time
           permitted, the Court will either schedule and notify you of a hearing, or consider the
           response and grant or deny the relief requested without a hearing.

           If you do not file a response within the time permitted, the Court will consider that
           you do not oppose the relief requested in the paper, will proceed to consider the
           paper without further notice or hearing, and may grant the relief requested.

       Secured Creditor, U.S. Bank National Association, as Trustee for Banc of America

Funding Corporation Mortgage Pass-Through Certificates, Series 2006-D, by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification

of the automatic stay provisions for cause, and, in support thereof, states the following:

1. Debtor(s), Kenneth Murray Rossman, filed a voluntary petition pursuant to Chapter 7 of the

   United States Bankruptcy Code on December 3, 2019. Jurisdiction of this cause is granted to


                                                                                     8:19-bk-11453-MGW
                                                                                               15-033621
                                                                                                    MFR
                                                                                                  Page #1
          Case 8:19-bk-11453-MGW            Doc 10     Filed 12/11/19     Page 2 of 17



   the Bankruptcy Court pursuant to 28 U.S.C. § 1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P.

   4001(a), and all other applicable rules and statutes affecting the jurisdiction of the

   Bankruptcy Courts generally.

2. Secured Creditor hereby waives the requirements of 11 U.S.C. § 362(e). The automatic stay

   of any act against property of the estate under § 362(a) shall continue until this Court orders

   or the stay is otherwise terminated by operation of law.

3. Secured Creditor filed a foreclosure complaint against the Debtor(s) on July 22, 2015 in the

   Circuit Court for the Twelfth Judicial Circuit in and for Manatee County, Case Number:

   41-2015-CA-003467, due to the default under the terms of the Note and Mortgage securing

   Secured Creditor’s interest in certain real property legally described as:




       This property is located at the street address of: 7616 213th Street E, Bradenton, Florida

       342002.




                                                                                   8:19-bk-11453-MGW
                                                                                             15-033621
                                                                                                  MFR
                                                                                                Page #2
          Case 8:19-bk-11453-MGW            Doc 10     Filed 12/11/19     Page 3 of 17



4. A Final Judgment of Foreclosure (“Judgment”) was entered against the Debtor(s) on May 10,

   2018 in the amount of $755,687.32. A true and accurate copy of the Judgment attached

   hereto as Exhibit “B.” The Judgment has not been satisfied by the Debtor(s).

5. The appraised value of the property is $325,416.00. See Exhibit “B” which is attached hereto

   and permissible as a property valuation under Fed. R. Evid. 803(8). The subject property is

   also encumbered by additional liens in the amount of $734,455.21.

6. Based upon the Debtor(s)’ schedules, the property is surrendered and claimed as non-exempt.

    The Trustee has not abandoned the property.

7. Secured Creditor’s security interest in the subject property is being significantly jeopardized

   by Debtor(s)’ failure to comply with the terms of the subject loan documents while Secured

   Creditor is prohibited from pursuing lawful remedies to protect such interest.            Secured

   Creditor has no protection against the erosion of its collateral position and no other form of

   adequate protection is provided.

8. If Secured Creditor is not permitted to enforce its security interest in the collateral or be

   provided with adequate protection, it will suffer irreparable injury, loss, and damage.

9. Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

   this cause pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

   adequate protection to Secured Creditor for its interest in the above stated collateral. The

   value of the collateral is insufficient in and of itself to provide adequate protection which the

   Bankruptcy Code requires to be provided to the Secured Creditor. Secured Creditor

   additionally seeks relief from the Automatic Stay pursuant to §362(d)(2) of the Bankruptcy

   Code, as the collateral is unnecessary to an effective reorganization of the Debtor’s assets.


                                                                                    8:19-bk-11453-MGW
                                                                                              15-033621
                                                                                                   MFR
                                                                                                 Page #3
          Case 8:19-bk-11453-MGW            Doc 10    Filed 12/11/19      Page 4 of 17



10. Once the stay is terminated, the Debtor will have minimal motivation to insure, preserve, or

   protect the collateral; therefore, Secured Creditor requests that the Court waive the 14-day

   stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

11. Secured Creditor has incurred court costs and attorney’s fees in this proceeding and will incur

   additional fees, costs and expenses in foreclosing the Mortgage and in preserving and

   protecting the property, all of which additional sums are secured by the lien of the mortgage.

   Secured Creditor seeks an award of its reasonable attorneys’ fees and costs, or alternatively,

   leave to seek recovery of its reasonable attorneys’ fees and costs in any pending or

   subsequent foreclosure proceeding.

12. A Proposed Order accompanies this Motion. See Exhibit “C” attached hereto.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Secured Creditor to take any and all steps

necessary to exercise any and all rights it may have in the collateral described herein, to gain

possession of said collateral, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), to

seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding, and to any

such further relief as this Honorable Court deems just and appropriate.

Date: December 11, 2019

                                             ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                             Attorney for Secured Creditor
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Telephone: 561-241-6901
                                             Facsimile: 561-241-1969
                                             By: /s/ Christopher P. Salamone
                                             Christopher P. Salamone, Esquire
                                             Florida Bar Number 75951
                                             Email: csalamone@rasflaw.com

                                                                                   8:19-bk-11453-MGW
                                                                                             15-033621
                                                                                                  MFR
                                                                                                Page #4
          Case 8:19-bk-11453-MGW          Doc 10    Filed 12/11/19   Page 5 of 17



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 11, 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been

served via CM/ECF or United States Mail to the following parties:

Kenneth Murray Rossman
7616 213th St. E
Bradenton, FL 34202

Maria D Boudreaux
Leaven Law
3900 First Street North #100
St. Petersburg, FL 33703

Douglas N Menchise
2963 Gulf to Bay Boulevard
Suite 300
Clearwater, FL 33759

United States Trustee - TPA7/13
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602


                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969
                                           By: /s/ Christopher P. Salamone
                                           Christopher P. Salamone, Esquire
                                           Florida Bar Number 75951
                                           Email: csalamone@rasflaw.com




                                                                             8:19-bk-11453-MGW
                                                                                       15-033621
                                                                                            MFR
                                                                                          Page #5
Case 8:19-bk-11453-MGW   Doc 10   Filed 12/11/19   Page 6 of 17




                  EXHIBIT “A”
012314536              Case 8:19-bk-11453-MGW789Doc
                                                8 109 Filed
                                                         12/11/19
                                                                9   Page 7 of 17




 11898 1!!8" 18#9 91$34%53%&                      31%
012314536              Case 8:19-bk-11453-MGW789Doc
                                                8 109 Filed
                                                         12/11/19
                                                                9   Page 8 of 17




 11898 1!!8" 18#9 91$34%53%&                      41%
012314536              Case 8:19-bk-11453-MGW789Doc
                                                8 109 Filed
                                                         12/11/19
                                                                9   Page 9 of 17




 11898 1!!8" 18#9 91$34%53%&                      21%
012314536             Case 8:19-bk-11453-MGW 78Doc
                                               98 10
                                                   9Filed
                                                        12/11/19
                                                              9   Page 10 of 17




 11898 1!!8" 18#9 91$34%53%&                      $1%
012314536             Case 8:19-bk-11453-MGW 78Doc
                                               98 10
                                                   9Filed
                                                        12/11/19
                                                              9   Page 11 of 17




 11898 1!!8" 18#9 91$34%53%&                      01%
012314536             Case 8:19-bk-11453-MGW 78Doc
                                               98 10
                                                   9Filed
                                                        12/11/19
                                                              9   Page 12 of 17




 11898 1!!8" 18#9 91$34%53%&                      %1%
Case 8:19-bk-11453-MGW   Doc 10   Filed 12/11/19   Page 13 of 17




                   EXHIBIT “B”
0123457892 1 8                                                     0123457                                                                         
    !"##$%&'()*&&*+,($-("##$%&'(.%"%(/($%&&0&1
                                Case 8:19-bk-11453-MGW                       Doc 10         Filed 12/11/19            Page 14 of 17
 (+2 !,3#4%&5("(607*-(#83#*
        $9:; =>?>(@?A+,(#+(*'(4"%5*&+&(7.(AB@C@DEACC
                                                                                                                                                                     
       %<<!                                                                                                                                                      
#FG(%<<!=>?>(@?A+,(#+(*'(4"%5*&+&(7.(AB@C@DEACC
   HG<IFJ!3&0&K"8"%+*5($%&%+**(K3&+L(M                                                                                                                       
   +9N(5FIF!CA?C-(*%#+($%&%+**(70"*("*#K3*
 $9OF(%9!?E-(*%#+(7(.%)*65("%&K,                                                                                                                               
#IP+ P";!@QDAR#D@C*
&;SJJJ B>RR-(8%&+,*"("051*
              <!
                                                                                                                                                                      
  #GS<TJ!CAACBCC-(8$*..(K0+L(K*&+"%.(3&0+-(.+(B?-(84(>P>@(M
        KG
          #JF%(8"+0&(7(+"%K+(B?(#*K(@Q(8$*..(8%")'(%#(8*"(8.%+(+,*"*7
  5IFJ!"*K(0&(84(>(8(>?'(4*0&1($"*(8%"+0K3.%".L(5*#K(%#(7..6#!(7"$
                +,*(#*(K"(7(#*K(@Q("3&(&(E=(5*1(BC($0&(R?(
UJ;P7:JJ< /(F(9I:(J($99F(KJGF2W(SF(M
           0VJ!
     .9<(3!C?CC-(#;:(79X:2("<F9:(Y?RRBZ
  [\[ ]^_ `a[ bcd ef[
              noopkqkrhsj tuvmwxyjum }h~humkq xhi~hmou
ghijklhmj tuvmwxyjumk       z{|j       ty|woj    oj          ghijkrw~j
CBP@QP@CCR @C?>(P(@ECA    65        M(0               >RC'CCC "##$%&'()*&&*+,
C@P@AP?QQE ?RBR(P(EQC     5*        M(/                =Q'QCC 4L.*#'(1%"L(*(
C?PC?P?QA? C(P(C          3)        M(/                      8%&+,*"("051*(K$ ¡¢£¡¤¢¥¦¡§¢̈©ª«¡¬¢¥¡¢£¡­ªª«¡®¯ °¢±©¡² ¡®
                                                                                                              ³             ´              µ               ¶·
  ¸b\        \fc        `\c         ¹]b        º]d
               ½oyjvmjh     ¿hu ty|wojyjumv ÀxvmqÁhwpjm       ÂouÃg~Äooi          g~Äooi       oxum{         g~Äooi                                             Áxu~|hi
 zh»k¼jhw      ¾»jy|mou    }hixj         }hixj       }hixj   Åvvjvvjk}hixj Åvvjvvjk}hixj zh»hÆijk}hixj zh»hÆijk}hixj                                           zh»hÆijk}hix
 @C?Q       L ?=E'ECC           @=='?=R     BRR'Q=R A@R'B?> A@R'B?> @=R'B?> ACC'B?>                    @=R'B?> B'BARÇ==                                          @=RÇ=>
 @C?E       L ?R>'CB>           @=A'Q>?     BAC'CC= A?Q'ABE A?Q'ABE @>Q'ABE @QB'ABE                    @>Q'ABE B'BCAÇ=E                                          @=RÇ=>
 @C?=       L ?R>'CB>           @>E'?Q@     B@B'@AE A?@'=EC A?@'=EC @>@'=EC @E='=EC                    @>@'=EC B'CEEÇQQ                                          @=RÇ=>
 @C?>       L ??='>BC           @BE'QR=     A>>'RQ= AC>'AB= AC>'AB= @R>'AB= @E?'AB=                    @R>'AB= B'CE=ÇA@                                          @=RÇ=>
 @C?R       L ??@'?CB           @B?'?@@     ARA'@@> ACB'@?= ACB'@?= @RB'@?= @=Q'@?=                    @RB'@?= B'?R@Ç=E                                          @=RÇ=>
 @C?B       L      QA'=>>       @@E'EE=     A@@'>RA AC?'ECA AC?'ECA @R?'ECA @=>'ECA                    @R?'ECA B'?BQÇRA                                          @=RÇ=>
 @C?A       L        QA=>>        @CBQE=      @QE=RA @Q=ABA @Q=ABA @B=ABA @=@ABA                         @B=ABA B?AE?Q                                             @=R=>




 +(F(G(IJJO(FJ(JVV(2JG(9(SFF(SJ;(NI'(99:2È(F(F9VVI(9<(J9:È(IJFFÇ(42(IJFG;(FJ(G(F(F'(2JG(9(IJF;(FJ(F(G
                                                    JV(IJJOÇ(7J(<F9:(J(J((G(IJJO'((JG(T9I2(J:I2Ç
                                                                           ¶´      ÉÊËÌÍÎÏÐÑÒÊÍÎ
Case 8:19-bk-11453-MGW   Doc 10   Filed 12/11/19   Page 15 of 17




                  EXHIBIT “C”
          Case 8:19-bk-11453-MGW        Doc 10     Filed 12/11/19    Page 16 of 17




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                              www.flmb.uscourts.gov

 IN RE:                                                     CASE NO.: 8:19-bk-11453-MGW
                                                                              CHAPTER 7
 Kenneth Murray Rossman,
       Debtor.
 _________________________________/

             ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

        THIS CASE came on consideration without a hearing on U.S. Bank National
Association, as Trustee for Banc of America Funding Corporation Mortgage Pass-Through
Certificates, Series 2006-D’s (“Secured Creditor”) Motion for Relief from Stay (Docket No.
___).   No appropriate response has been filed in accordance with Local Rule 2002-4.
Accordingly, it is:

        ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured Creditor’s

                                              1
          Case 8:19-bk-11453-MGW          Doc 10     Filed 12/11/19     Page 17 of 17



       interest in the following property located at 7616 213th Street E, Bradenton, Florida
       342002 in Manatee County, Florida, and legally described as:




   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees in the amount of $345.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.


                                               ###
Attorney, Christopher P. Salamone, is directed to serve a copy of this order on interested parties
and file a proof of service within 3 days of entry of the order.




                                                2
